This writ of error is from an order of the Circuit Court of Lake County overruling a motion to quash and ordering that a peremptory writ be issued in the cause. The record and the briefs have been examined and *Page 189 
the only question brought up for our consideration is the interpretation of Section 9 of Chapter 18296, Acts of 1937, the point of controversy being whether the redemption period provided therein expires in two or four years.
This identical question was before the Court in State ex rel.
F.T. Hurner v. Myrtle M. Culbreath, et al., decided this date, where we held that the redemption period expired in two years from the date of the passage of the Act. The court below held that it expired in four years. His judgment is accordingly reversed on authority of the last cited case.
Reversed.
WHITFIELD, P. J., and BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.